Exhibit 10.35

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”) is dated as of March 4, 2004 by and
between The Titan Corporation (“Titan”) and Richard M Kipperman (“Trustee”),
solely in his capacity as the Chapter 7 trustee for SureBeam Corporation (“SB”)
and for SB OperatingCo, LLC (“OpCo” and together with SB, “SureBeam”) (Titan and
the Trustee are hereinafter referred to each as a “Party” and collectively as
the “Parties”).

RECITALS

WHEREAS, on January 19, 2004, SB and its wholly-owned subsidiary, OpCo, filed
voluntary petitions for relief under Chapter 7 of Title 11 of the United States
Code (the “Bankruptcy Code”), which cases are pending before the United States
Bankruptcy Court for the Southern District of California (the “Bankruptcy
Court”) as Case Nos. 04-00421-LA and 04-00422-LA, respectively (the “Cases”);

WHEREAS, the Trustee has been appointed and has accepted his appointment as
Chapter 7 trustee in the Cases;

WHEREAS, on February 9, 2004, Titan filed motions seeking relief from the
automatic stay in the SureBeam Cases (the “Relief Motions”) in which it made a
number of assertions, including that SureBeam is indebted to Titan in an amount
in excess of $47.9 million (representing amounts advanced to SureBeam
pre-petition under a senior secured credit facility and the aggregate Titan
liabilities under lease guaranties executed by Titan for the benefit of
SureBeam); that such debt (the “Secured Debt”) is secured by duly perfected and
validly enforceable first-priority liens on all of SureBeam’s pre-petition
assets of any and every kind save and except only for the remaining proceeds of
SureBeam’s Fall 2003 equity round, that the SureBeam bankruptcy estates (the
“Estates”) have no equity in such assets above the amount of the Secured Debt;
that SureBeam defaulted pre-petition in the rent and other payments owed to
Titan under three subleases of real property (collectively, the “Subleases”),
that such Sublease rent defaults continue post-petition, and that there is no
net value in the Subleases for SureBeam or its Estates, such Subleases generally
described as:

(A)

Sioux City:

 

Lessor:

 Cloverleaf ColdStorage Co.

 

Location:

2640 Murray Street

 

Sioux City, IA  51111

 

 

(B)

Dublin Facility Office Space:

 

Lessor: CZAPLA Inc.

 

Location: 6780 Sierra Court, Suite A

 

Dublin, CA 94568

 

--------------------------------------------------------------------------------


 

(C)

Dublin Facility Manufacturing Space:

 

Lessor:

BG Management

 

Location:  

6780 Sierra Court, Suite R,Q,L,O

 

Dublin, CA 94568

 

WHEREAS, the Trustee disputes certain of the allegations and assertions made by
Titan as described in the immediately preceding recital paragraph;

 

WHEREAS, the Parties wish to settle all outstanding disputes among them arising
prior to the Effective Date of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
the Parties hereby agree as follows:

 

1.             Acknowledgment of the Recitals.  The Parties acknowledge the
accuracy of the matters and facts set forth in the recital paragraphs which are
part of this Agreement.

 

2.             Allowance of Claim.  Titan shall have allowed claims in the Cases
as follows:

 

(a)           Titan Secured Claim.  Titan shall have an allowed secured claim in
the amount of a minimum of approximately $47.9 million (1) in both of the Cases
(the “Titan Secured Claim”), one such claim if the Cases are substantively
consolidated and the collateral shall be aggregated for the purpose of the
amount thereof such that Titan shall have only one recovery on the Titan Secured
Claim.  The Titan Secured Claim shall be deemed secured by a duly perfected and
validly enforceable first-priority liens (but subject to any other duly
perfected liens therein which are senior in priority to Titan’s liens thereon)
in all assets of SureBeam of any kind and every kind and wherever located, save
and except only for those “Excluded Assets” as defined in paragraph 8 below
(such property, excluding the Excluded Assets, shall be identified as the
“Collateral,” a non-exclusive summary schedule of which is attached hereto as
Exhibit “A”).  The amount of the Titan Secured Claim shall be the total amount
of Titan’s Secured Claim less any amounts realized by Titan from the sale or
disposition of all or part of its Collateral to third parties.  If Titan
exercises its remedies under state law and forecloses on part or all of its
Collateral by credit bidding, the amount of Titan’s credit bid or bids shall be
credited toward the amount of its Secured Claim.  If Titan takes title to all or
part of its Collateral other than through foreclosure under state law, the
amount to be credited toward Titan’s Secured Claim shall be decided by agreement
between Titan and the Trustee.  If no agreement is reached, Titan shall provide
a 10 day notice of the amount it seeks to credit bid, for all or part of the
Collateral, to all parties entitled to notice pursuant to the order limiting
notice entered in the Cases and unless a third party makes a bona fide and
irrevocable bid in an amount in excess of the amount of Titan’s credit bid, the
amount of Titan’s credit bid shall be credited toward the amount of Titan’s
Secured Claim.  If a third party makes a bona fide and irrevocable bid in excess
of Titan’s credit bid, Titan will have the option to increase its credit bid. 
SB and OpCo owned Collateral shall be aggregated for determining the amount of
Titan’s Secured Claim.

 

--------------------------------------------------------------------------------

(1) The final amount of Titan’s Secured Claim will be determined in accordance
with the Senior Secured Credit Agreement, dated as of August 2, 2002, between
The Titan Corporation and SureBeam Corporation.

 

2

--------------------------------------------------------------------------------


 

(b)           Titan Unsecured Claim.  Titan shall also have an allowed unsecured
claim, calculated as set forth herein, in both of the Cases (the “Titan
Unsecured Claim”), one such claim if the Cases are substantively consolidated
such that Titan shall have only one recovery on the Titan Unsecured Claim.  The
Titan Unsecured Claim shall be equal to the Titan Secured Claim, plus, to the
extent not included in the Titan Secured Claim, (i) costs incurred by Titan in
connection with the Secured Debt, (ii) any amounts owed Titan pursuant to the
Subleases, (iii) any costs and expenses incurred by Titan in enforcing its
rights with respect to the Collateral or in satisfaction of any other liability
for which SureBeam is the primary obligor, and (iv) any other incidental Titan
claims including any claim of subsidiaries or affiliates of Titan against
SureBeam, less (v) any amounts realized from all or part of the Collateral as
set forth in paragraph 2(a)  The Trustee for himself and the Estates waives any
and all right to object to (A) the manner of disposition of the Collateral, (B)
the price for which the Collateral is sold or, if retained, credited; and (C)
the designee of any transfer of any of the Collateral.  By including any
component claim, debt or obligation in the calculation of the Titan Unsecured
Claim, neither the Trustee nor Titan waives, releases or lessens its ability to
use such component as a defense, offset or recoupment with respect to any third
party claim against Titan, SureBeam, the Trustee or the Estates.

 

(c)           No Other Claims  Except for the Titan Secured Claim and the Titan
Unsecured Claim, neither Titan nor any of its subsidiaries or affiliates,
including, but not limited to,  Titan Scan , shall have any other claim in the
Cases.

 

3.             Modification of Stays.  As of the Effective Date, the automatic
stay in the Cases will be modified so as to permit Titan, and the Trustee on
behalf of the Estates, at their sole discretion and option, in the case of
Titan, to exercise its rights and remedies as a secured creditor and sublessor
including, but not limited to, the rights to dispose of all or any part of the
Collateral, collect the SureBeam accounts receivable which are Collateral and,
to the extent not already rejected by the Trustee or as an operation of law,
terminate the Subleases pursuant to applicable state law  and to take the other
actions contemplated by this Agreement.  The Trustee for himself and the Estates
waives any and all right to notification of the disposition of the Collateral,
to require disposition of the Collateral, and to the redeem any or all of the
Collateral, to the maximum extent permissible, except as expressly provided in
this Agreement.  Titan’s disposition of the Collateral will be made by Titan as
it deems appropriate in its sole and absolute discretion pursuant to applicable
state law, but subject to the other provisions of this Agreement.

 

4.             Delivery to Titan.  Except for the Excluded Assets (as defined
below), the Trustee will promptly turn over or make available, to the extent
within the Trustee’s reasonable control or possession, to Titan the proceeds of
any SureBeam accounts receivable (other than any of which are Excluded Assets)
and at Titan’s request all other Collateral and proceeds thereof in the
possession of the Estates as of the Effective Date or thereafter.  Titan will
retain or dispose of its Collateral or the proceeds of its Collateral, subject
to the terms hereof, including originals or copies of books, journals and other
records, drawings, diagrams, illustrations, tapes, software, etc., which are
part of the Collateral or which were created in connection with the Collateral
(the “Books and Records”).  Titan will reimburse the Trustee for any actual and
reasonable costs incurred in order to comply with this paragraph.  Moreover, the
Trustee may in his sole discretion keep copies of the Books and Records and in
any event Titan agrees to provide the

 

3

--------------------------------------------------------------------------------


 

Trustee access to the Books and Records as may be reasonably required by the
Trustee to wind up the Estates and the Cases.

 

5.             Leased and Subleased Properties.  The Trustee will cooperate with
Titan in giving Titan and its representatives access to the Collateral and to
the leased and subleased properties.  At Titan’s request, the Trustee shall
assume and assign one or more SureBeam leases or subleases to Titan.  At Titan’s
request, the Trustee shall reject one or more Subleases. Titan shall obtain the
agreement of the landlords for properties where Titan is either a guarantor or
sublessor to release and waive any claims such landlords may have against the
Estates or otherwise satisfy such claims.  With respect to the Scranton Road
lease only, Titan consents to the Trustee retaining or using any security
deposit or prepaid rent as an offset to any claim filed against the Estates by
the Scranton Road lease landlord.

 

6.             The Landlord Receivable and the Vietnam Receivable.  Titan, in
consultation with the Trustee, shall (a) undertake commercially reasonable
efforts to collect and pay over to the Trustee  the “Landlord Receivable” and
the “Vietnam Receivable” (as those terms are defined hereafter), (b) timely
advise the Trustee of its efforts in this regard, and (c) deliver to the Trustee
any proceeds of the Landlord Receivable and the Vietnam Receivable. 
Notwithstanding the foregoing, in no event shall Titan be required to contribute
or pay internal and/or third-party fees, costs and/or expenses (together,
“Amounts”) (a) in excess of $25,000 to satisfy its agreement to exercise
commercially reasonable efforts to collect and pay over to the Trustee the
Landlord Receivable; or (b) in excess of $25,000 to collect and pay over to the
Trustee the Vietnam Receivable.  Titan may, but it shall not be obligated to,
incur Amounts in excess of $25,000 to recover the Landlord Receivable and/or in
excess of $25,000 to recover the Vietnam Receivable.  If, and only if, after
consulting with the Trustee, the Trustee agrees that Titan should take
additional commercially reasonable efforts which will require Titan to incur
Amounts in excess of $25,000 to recover the Landlord Receivable and/or in excess
of $25,000 to recover the Vietnam Receivable, Titan shall be permitted to pay
itself from the applicable receivable proceeds all Amounts incurred and
pre-approved by the Trustee in excess of such $25,000 Amounts before delivering
such applicable proceeds of such receivable(s) to the Trustee.  Titan agrees
that it will not take any action which would directly or indirectly deprive the
Trustee of the benefit of the Landlord Receivable.  Nothing in this paragraph
authorizes Titan to enter into any settlement regarding the Landlord Receivable
or the Vietnam Receivable, or to waive any claims or to enter into any other
agreement with respect thereto, without the express prior written consent of the
Trustee (and Bankruptcy Court approval, if and as required).

7.             Subordination of Titan Unsecured Claim.  Titan agrees to
subordinate the Titan Unsecured Claim (and the Titan Unsecured Claim shall be
deemed subordinated without further action or order) to all allowed claims in
the Cases including, but not limited to, all allowed administrative claims and
expenses, allowed priority claims, allowed general unsecured claims and any
other allowed claim in the Cases as identified in Bankruptcy Code section 726
(collectively, the “Senior Allowed Claims “).  Titan shall be entitled to
receive distributions from the Estates and in the Cases on account of the Titan
Unsecured Claim as a subordinated general unsecured creditor only after the
allowed amounts of the Senior Allowed Claims are paid or satisfied in full.

 

4

--------------------------------------------------------------------------------


 

8.             Priority of Distributions.  Recoveries from the following
property (the “Excluded Assets”) shall first be used to pay or satisfy Senior
Allowed Claims in full before Titan shall be entitled to receive any
distribution of remaining recoveries, if any, on account of and up to the full
amount of the Titan Unsecured Claim:

 

(a)           any and all of the proceeds of SureBeam’s Fall 2003 equity/PIPE
transaction in the current remaining approximate amount of $2.2 million (the
“Cash”);

(b)           the loan by SB to XH Partners, L.P., evidenced by that certain
Loan Agreement and Promissory Note, dated March 2001, made by XH Partners, L.P.
to the order of SB in the approximate amount of $1 million and collateralized by
a lien on certain real estate in Vernon, California, and any and all rights and
amounts due SB thereunder (the “Landlord Receivable”);

(c)           any and all rights, accounts, accounts receivable and proceeds
thereof due under or with respect that certain Letter of Credit issued in the
original face amount of $1,450,000 of which approximately $750,000 remains
outstanding, issued by Saigon Bank for Industry and Trade to SureBeam, and all
contract and other rights against Son Son Company, Ltd. relating thereto (the
“Vietnam Receivable”);

(d)           any and all shareholder derivative litigation claims held by SB or
the Estates, all insurance claims relating thereto, and any and all recoveries
and proceeds thereof, whether obtained through settlement or otherwise and
whether from any insurance company or otherwise, including claims, recoveries
and/or proceeds recovered against the Chubb Group of Insurance Companies
(Federal Insurance Company), National Union, Axis and ACE under the denial of
coverage to SureBeam under the Executive Protection Portfolios Policies and any
related derivative claim or proceedings against Aon Risk Services, Inc. of
Southern California, provided however, notwithstanding anything in this
Agreement to the contrary, the claims covered by this subparagraph 8(d) must be
based on shareholder derivative claims (collectively, the “Derivative Claims”);
and

                (e)           causes of action arising under or by virtue of the
Bankruptcy Code (including actions under Bankruptcy Code §§ 542 - 550 and 553).

If, and only if, the recoveries from the Excluded Assets are sufficient to pay
the Senior Allowed Claims in full, will Titan be entitled to receive the
remaining recoveries up to the full amount of the Titan Unsecured Claim.  In no
event shall Titan be obligated to make any additional contributions or payments
of any kind whatsoever, except as may be agreed to by the Parties or as provided
in this Agreement, if the recoveries from the Excluded Assets are insufficient
to pay the Senior Allowed Claims in full.

9.             Transfer of Title to Collateral.  Upon the Effective Date and
thereafter, Titan shall, in its sole and absolute discretion, elect to pursue a
transfer of title to the Collateral in either of the following two (2) ways:

(a)           State Law Foreclosure Remedies.  Titan may elect to pursue state
law remedies to foreclose on all or any portion of the Collateral.  If Titan
elects to do so, Titan will do so with the reasonable assistance of the Trustee,
if needed, including documentation

 

5

--------------------------------------------------------------------------------


 

pertaining to the Collateral that the Trustee may provide to Titan upon Titan’s
reasonable request and at Titan’s sole expense.

(b)           Bankruptcy Code Section 363 Transfer.  Upon the Effective Date and
thereafter, at the reasonable request of Titan, the Trustee agrees to, at the
option of and in the manner requested by Titan in its reasonable discretion and
pursuant to documentation prepared by Titan and reasonably acceptable to the
Trustee, voluntarily grant, assign, transfer, and deliver free and clear of all
claims, liens, interests, and encumbrances pursuant to sections 105, 363(b) and
363(f) of the Bankruptcy Code to Titan or its designee, as directed by Titan,
his entire right, title, and interest in any and all or part of the Collateral;
provided, however, that neither Titan nor any designated transferee shall assume
any liability or claim associated with the Collateral that has accrued on or
before the Effective Date, except such liabilities as Titan or such other
transferee shall expressly assume or as to which Titan or such other transferee
are otherwise liable separate from such transfer.  Titan, its designees or any
third party transferee shall be deemed a good faith purchaser pursuant to
section 363(m) of the Bankruptcy Code.  Such transfers shall take place without
further order of the Bankruptcy Court as Bankruptcy Court approval of this
Agreement shall constitute approval of the transfer procedure set forth in this
paragraph.  The Trustee’s obligation to deliver and/or legally transfer
Collateral continues in the event that any Collateral in existence at the time
of this Agreement and not disclosed by the Trustee or disclosed by SureBeam are
subsequently located by the Parties.  The Trustee shall cooperate with Titan and
use commercially reasonable efforts to take any and all reasonably necessary
actions necessary to effectuate the transfer of the Collateral to Titan and/or
its designee, in each case, at Titan’s sole expense.  The Trustee agrees to
execute and deliver all documents reasonably necessary to effectuate the
transfer of the Collateral, at Titan’s sole expense, pursuant to this paragraph
if requested by Titan to do so.  In addition to the foregoing, upon execution of
this Agreement, the Trustee agrees to, at the option of and in the manner
reasonably requested by Titan in its sole and absolute discretion and pursuant
to documentation prepared by Titan, turn over possession of the Collateral
(within the Trustee’s control or possession) to Titan or its designee, as
directed by Titan, with transfer of title to subsequently occur as set forth in
this Paragraph 9.  Notwithstanding anything in this Agreement to the Contrary,
any Collateral transferred or delivered to Titan or its designee by the Trustee
shall be irrevocably transferred to Titan and Titan shall not be entitled to
thereafter reject delivery or transfer of any such Collateral.

(c)           Abandonment.  Nothing in this Agreement shall preclude the Trustee
from abandoning property in accordance with the Bankruptcy Code or applicable
rules.

10.           Disposition of Collateral.  Following or in conjunction with the
transfer of all or any part of the Collateral by the Trustee to Titan or its
designee pursuant to Paragraph 9, the Trustee agrees that Titan may thereafter
dispose of all or any part of the Collateral in its sole and absolute
discretion.

11.           Preservation of Collateral.  Prior to the Effective Date, the
Trustee, in consultation with Titan, shall take all actions that the Trustee
deems reasonable to preserve and protect the Collateral.  Titan shall pay for
the actual and reasonable costs heretofore and hereafter incurred by the Estates
to preserve or protect the Collateral, including without limitation the costs
set forth in Exhibit “B” hereto.

 

6

--------------------------------------------------------------------------------


 

12.           Claims Administration.  Without in any way diminishing Titan’s or
the Trustee’s independent rights under the Bankruptcy Code, but subject to the
other provisions of this Agreement, Titan and the Trustee shall work
cooperatively together in claim analysis, objection and administration.  Both
the Trustee and Titan will be able to use claims, rights or defenses to the
extent available as an offset or defense against claims against SureBeam and/or
the Estates.  Both the Trustee and Titan shall provide each other notice of the
filing of any objection to claim and notice of the settlement of any objection
to claim.

13.           Assumption and Assignment of Contracts.  Upon the Effective Date
and thereafter, but prior to any rejection of any Contract either by the Trustee
or by operation of law, the Trustee agrees to, at the option of and at the
request of Titan, to voluntarily seek assumption and assignment to Titan or its
designee or, at Titan’s request, seek an extension of the period in which to
assume, in each case upon Titan’s payment of any resulting administrative
liability to the Estates, of any and all contracts, agreements, executory
contracts or unexpired leases, including but not limited to those contracts
identified on SureBeam’s schedules, which are property of the Estates (the
“Contracts”) pursuant to section 365 of the Bankruptcy Code, it being understood
that notwithstanding anything to the contrary herein, Titan has the right at its
sole and absolute discretion to elect at any time which Contracts as to which
assumption and assignment to Titan or its designee shall be sought, and absent
such election, Titan will have no liability whatsoever under such Contracts,
(except as may exist independent of assumption and assignment, such liabilities
as Titan has contractually assumed pre-petition, and any liability as provided
elsewhere in this Agreement).  The Trustee agrees to provide Titan with access
to and information about any such Contracts and to promptly file such pleadings
as may be appropriate in the Bankruptcy Court in a form and manner reasonably
acceptable to Titan.  In the event Titan requests the Trustee assume and assign
any Contract, or seek any extension to do so, Titan will pay any and all costs
necessary to effect the assumption and assignment to Titan or extension and any
administrative liability incurred with respect to doing so.  The Parties
acknowledge and understand that any such Contracts not assumed or for which the
time period to assume is not extended, or which is not otherwise rejected, will
be deemed rejected on March 19, 2004 as a matter of law.

14.           Cooperation and Commercially Reasonable Efforts. The Parties agree
to use commercially reasonable efforts to cooperate fully with each other and to
execute and deliver any and all further documents that may be reasonably
necessary or desirable to effectuate the purposes of this Agreement (provided,
the Trustee shall not be required to incur any material costs or expenses to do
so).  The Parties specifically agree (a) to cooperate and supply any and all
information requested by either Party in connection with this Agreement; (b) to
use commercially reasonable efforts and to fully cooperate in the liquidation of
the Collateral in accordance with this Agreement (provided, the Trustee shall
not be required to incur any costs and/or expenses to do so); and (iii) to use
commercially reasonable efforts and to fully cooperate in the resolution of
third-party class action and the Derivative Claims for a period of four (4)
years from the Effective Date or until the conclusion of any third-party class
action or the Derivative Claims litigation, whichever is later.  Nothing in this
Agreement shall be construed to create any employment, independent contractor,
agency, co-venture, partnership, or other similar relationship between Titan and
the Trustee.

 

7

--------------------------------------------------------------------------------


 

15.           Alternative Dispute Resolution.  The Trustee, as holder of the
Derivative Claims belonging to the Estates, and Titan, shall use reasonable
efforts to seek to have resolved and released the claims against SB’s and OpCo’s
directors and officers and (Titan’s directors and officers to the extent action
outside the scope of directors and officers) in the context of a global
settlement of claims of the Estates, of the Derivative Claims litigation and of
the class action litigation, including the litigations identified on Exhibit “C”
hereto, by promptly pursuing a compromise through an alternative dispute
resolution procedure, if reasonably possible or available.  The Trustee and
Titan shall use reasonable efforts to have any settlement reached by the Trustee
or Titan through this mechanism to provide for a general release of SureBeam,
the Estates, Titan, their subsidiaries, and their successors and assigns, as
well as their directors and officers from all parties who have asserted or could
assert such claims against SureBeam, the Estates Titan, their subsidiaries
and/or their successors and assigns or their directors and officers.

16.           Mutual Releases.  As of the Effective Date and in consideration of
the Trustee’s and Titan’s covenants, duties and responsibilities under this
Agreement, the Trustee, on behalf of himself, the Estates, and their successors,
assigns and representatives, and Titan, on behalf of itself, its subsidiaries,
its affiliates, its successors, assigns, and representatives hereby waives and
releases as follows:

(i)            Release and Waiver of Claims.  Except as to such rights or claims
as may be created or recognized by this Agreement (including without limitation
the Titan Secured Claim and the Titan Unsecured Claim), each of the Parties
releases, remises, and forever discharges each of the Parties (including Titan’s
subsidiaries) and their successors and assigns, and their (Titan and its
subsidiaries) directors, officers, agents and employees (to the extent such
individuals were acting in their capacities as directors, officers, agents and
employees of Titan or its subsidiaries), from any and all claims, demands,
causes of action, obligations, damages, and liabilities, whether known or
unknown, heretofore or hereafter arising out of, connected with or incidental to
these Cases or the allegations set forth in the derivative action litigation and
class action litigation including, but not limited to, all claims for recoveries
and/or damages for amounts arising under any state or federal statute,
including, but not limited to, claims arising under any state fraudulent
conveyance law or federal bankruptcy law including, but not limited to sections
542, 544, 545, 547, 548, 549 or 553 of Title 11 of the United States Code.  Each
of the Parties represents and warrants that it has not assigned, conveyed,
transferred or pledged any potential claims, defenses, demands, or causes of
action against the other Party to any other person or entity, whether
voluntarily or involuntarily (except in favor of Titan or as may be provided
under insurance policies or as may have occurred pre-petition), and that to the
extent any such claims, defenses, demands or causes of action exist, the Parties
are the sole owners and holders of such claims, defenses, demands, or causes of
action.  Notwithstanding the foregoing: (a) the Parties will retain (and the
foregoing release shall not act to release) any and all rights, interests and
claims which they may have with respect to or against any and all persons other
than each other (including without limitation insurance companies or other
issuers of insurance policies) and (b) the Parties will retain (and the
foregoing release shall not act to release) any claim against each other to the
extent that such may be used to offset, reduce or otherwise defend Titan, the
Trustee and/or the Estates against any claim which

 

8

--------------------------------------------------------------------------------


 

might be brought against Titan, the Trustee and/or the Estates other than a
claim by a Party to this Agreement.

 

(ii)           Waiver of Civil Code Section 1542.  With respect to the matters
released pursuant to Paragraph 16(i), each of the Parties specifically waives
the benefit of the provisions of section 1542 of the California Civil Code,
which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(iii)          Survival of Release and Waiver of Claims.  The provisions set
forth in this Paragraph 16 shall survive full performance of all of the terms of
this Agreement.

(iv)          Limitation on Releases.  Notwithstanding anything to the contrary,
the Parties reserve the right to assert claims against each other as a nominal
party to the extent that the other Party , as a matter of law, needs to be named
as a defendant in order to maintain or defend claims against third parties.

 

17.           Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Parties concerning the settlement of all claims
and supersedes and replaces any and all prior agreements and understandings
among them.  Each term of this Agreement is contractual and not merely a
recital.

18.           No Admission of Liability.  The Parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of disputed claims. 
Except as set forth explicitly herein to the contrary, no action taken by the
Parties hereto, or any of them, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims, including claims of fact, heretofore made or (b) an
acknowledgement or admission by any of the Parties of any fault or liability or
the amount of claims whatsoever to any other of the Parties or to any third
party.

19.           No Oral Modification.  This Agreement may only be amended in
writing signed by the Parties; provided, however, that during the course of the
implementation of this Agreement, the Parties may agree in writing to modify the
non-economic terms of this Agreement, as appropriate, in furtherance of the
Parties’ intent under this Agreement.

20.           Governing Law.  The laws of the State of California shall govern
this Agreement.

21.           Effective Date.  This Agreement is effective immediately upon
entry of an order  by the Bankruptcy Court approving the terms hereof and which
order expressly provides the inapplicability of any stay of effectiveness
thereof (the “Effective Date”) and absent a stay thereof, the Parties may
thereupon act in reliance on such order in implementing and acting on

 

9

--------------------------------------------------------------------------------


 

this Agreement.  The Trustee shall promptly seek and diligently pursue expedited
Bankruptcy Court approval of this Agreement and shall provide Titan with an
opportunity to review and comment in advance of filing any pleading in
connection with such approval.  Any such pleading will contain a request for
waiver of the ten day stay period provided for relief from stay orders pursuant
to Federal Bankruptcy Rule 4001(a)(3) any other applicable similar provision. 
The order approving this Agreement shall be in form and substance reasonably
acceptable to Titan and the Trustee.

22.           Construction; Interpretation.  The Parties have cooperated in the
drafting and preparation of this Agreement.  Hence, in any interpretation of
this Agreement, the same shall not be construed against any one of the Parties. 
As used herein: (a) the terms “include,” “including” and forms thereof mean
inclusive without limitation; (b) the term “person” means any individual,
corporation, partnership, limited liability company, trust, governmental
authority, or other entity of any kind; (c) singular words shall connote the
plural as well as the singular and vice versa as the context requires; (d) each
gender will include any other gender; (e) the term “day” means calendar day
unless business day is expressly referred to; and (f) the words “herein,”
“hereof,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular paragraph or subparagraph.

23.           Counterparts.  This Agreement and may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

24.           Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims to the extent
set forth herein.  The Parties acknowledge that:

(i)            they have read this Agreement;

(ii)           they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choosing, or that they
have voluntarily declined to seek such counsel with full knowledge of the
potential consequences thereof;

(iii)          they have made such investigation of the facts pertaining to this
settlement and this Agreement, and of all the matters pertaining to it, as they
deem necessary;

(iv)          they understand the terms and consequences of this Agreement and
of the releases it contains; and

(v)           they are fully aware of the legal and binding effect of this
Agreement (subject to approval of the Bankruptcy Court).

25.           Enforcement and Jurisdiction.

(a)           Generally. This Agreement shall be subject to Bankruptcy Court
approval and incorporated into an order of the Bankruptcy Court approving the
settlement, and all Parties

 

10

--------------------------------------------------------------------------------


 

shall submit to the jurisdiction of Bankruptcy Court to enforce the continuing
obligations under this Agreement, and to resolve any dispute that may arise
under this Agreement.

                                (b)           Severability.  Any term or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term nor provision in any other situation or in any jurisdiction.

                                (c)           Succession.  Neither this
Agreement nor rights or obligations hereunder shall be assignable without the
consent of the other Party, except as occurs as a matter of law.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties named herein and their respective successors and assigns.

26.           Notice.  Whenever any party shall desire or be required to give or
serve any notice, demand, request or other communication with respect to this
Agreement, each such notice shall be in writing and shall be effective only if
the same is delivered by personal service, by telecopy, by telegram, or mailed
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Titan:

 

The Titan Corporation

 

 

Mark W. Sopp, Sr. Vice President and Chief

 

 

Financial Officer

 

 

3033 Science Park Road

 

 

San Diego, CA  92121

 

 

Fax: (858) 552-9614

 

 

 

With a Copy to:

 

Ali M.M. Mojdehi, Esq.

 

 

Baker & McKenzie

 

 

101 W. Broadway, 12th Floor

 

 

San Diego, CA 92101

 

 

Fax: (619) 236-0429

 

 

 

And

 

Edward C. Dolan, Esq.

 

 

Hogan & Hartson LLP

 

 

Columbia Square

 

 

555 Thirteenth Street, NW

 

 

Washington, DC 20004

 

 

Fax: (202) 637-5910

 

 

 

And

 

John P. Brincko

 

 

Brincko Associates, Inc.

 

 

1801 Avenue of the Stars, Suite 1025

 

 

Los Angeles, CA 90067

 

 

Fax: (310) 553-6782

 

 

 

If to Trustee:

 

Richard M Kipperman

 

 

Corporate Management, Inc.

 

 

Bankruptcy Trustee

 

 

P.O. Box 3939

 

 

La Mesa, CA  91944-3939

 

 

Fax: (619) 668-9014

 

 

 

With a Copy to:

 

Martin A. Eliopulos, Esq.

 

 

Higgs Fletcher & Mack LLP

 

 

401 West A Street

 

 

Suite 2600

 

 

San Diego, CA 92101-7910

 

11

--------------------------------------------------------------------------------


 

Any such notice delivered personally or telecopied shall be deemed to have been
received upon delivery.  Any such notice sent by telegram shall be deemed to
have been received by the addressee one (1) business day after its acceptance
for sending by an authorized carrier thereof.  Any such notice sent by mail
shall be deemed to have been received by the addressee three (3) business days
after posting in the United States Postal Service.  A Party hereto may change
its address by giving each of the Parties written notice of any address change
as herein provided.

27.           Authorization to Bind.  The Parties warrant that the signatories
have full authority to enter into this Agreement on behalf of any entity or
entities for whom they are signing (subject, in the case of the Trustee, to
approval by the Bankruptcy Court).

28.           Headings.  Headings herein are used for convenience of reference
only and do not define or limit the scope of provisions of this Agreement.

IN WITNESS OF THE FOREGOING, the Parties have executed this Agreement as of the
Effective Date.

 

 

DATED:  March 4, 2004

 

 

THE TITAN CORPORATION

 

 

 

 

 

 

By:

/s/ Mark W. Sopp

 

 

 

 

Mark W. Sopp

 

 

 

Sr. Vice President and Chief

 

 

 

Executive Officer

DATED: March 4, 2004

 

By:

/s/ Richard M Kipperman

 

 

 

 

Richard M Kipperman

 

 

 

Chapter 7 Trustee in the Bankruptcy

 

 

 

Case of In re SureBeam Corp.,

 

 

 

Case No. 04-00421

 

 

 

 

DATED: March 4, 2004

 

By:

/s/ Richard M Kipperman

 

 

 

 

Richard M Kipperman

 

 

 

Chapter 7 Trustee in the Bankruptcy

 

 

 

Case of In re SB OperatingCo LLC,

 

 

 

Case No. 04-00422

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

SCHEDULE OF COLLATERAL

 

In the Borrower Security Agreement, dated August 2, 2002, SUREBEAM CORPORATION
granted, and in the Subsidiary Security Agreement, dated August 2, 2002, SB
OPERATINGCO, LLC granted, to Titan Corporation security interests in all of the
following, whether then or thereafter existing or acquired (the “Collateral”):

(a)           the Collateral Account;

(b)           all Commercial Tort Claims;

(c)           all Computer Hardware and Software Collateral;

(d)           all Contracts, together with any Contract Rights arising
thereunder;

(e)           all Deposit Accounts;

(f)            all Equipment;

(g)           all Fixtures;

(h)           all Intellectual Property Collateral;

(i)            all Inventory;

(j)            all Investment Property;

(k)           all Letter of Credit Rights;

(1)           all Receivables;

(m)          all Securities Accounts;

(n)           all Supporting Obligations;

(o)           all other Goods, Chattel Paper, Documents, Instruments (including,
without limitation, Promissory Notes), and General Intangibles (including,
without limitation, Payment Intangibles and tax refunds) of Surebeam now or
hereafter existing;

(p)           all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing; and

(q)           all of Surebeam’s other personal property and rights of every kind
and description and interests therein; and

 

--------------------------------------------------------------------------------


 

(r)            all products and Proceeds of and from any and all of the
foregoing (including Proceeds which constitute property of the types described
in clauses (a) through (q) and, to the extent not otherwise included, all
payments under insurance which Surebeam is entitled to receive (whether or not
the Secured Party is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.

DEFINITIONS

“Chattel Paper” has the meaning provided in the U.C.C.

“Collateral Account” means a deposit account of Surebeam Corporation maintained
with Comerica Bank-California.

“Commercial Tort Claims” means any claim arising in tort now or hereafter owned,
acquired, or received by Surebeam in which Surebeam now holds or hereafter
acquires any right or interest.

“Computer Hardware and Software Collateral” means:

(a)           all computer and other electronic data processing hardware,
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware;

(b)           all software programs (including both source code, object code and
all related applications and data files), whether now owned, licensed or leased
or hereafter acquired by Surebeam, designed for use on the computers and
electronic data processing hardware described in clause (a) above;

(c)           all firmware associated therewith;

(d)           all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such hardware, software and firmware
described in the preceding clauses (a) through (c); and

(e)           all rights with respect to all of the foregoing, including any and
all copyrights, licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications and any substitutions, replacements,
additions or model conversions of any of the foregoing.

“Contracts” means all agreements between Surebeam and one or more additional
parties.

“Contract Rights” means all rights of Surebeam (including, without limitation,
all rights to payment) under each Contract.

 

--------------------------------------------------------------------------------


 

“Copyright Collateral” means all copyrights (including all copyrights for
semi-conductor chip product mask works) of Surebeam, whether statutory or common
law, registered or unregistered, now or hereafter in force throughout the world
including all of Surebeam’s right, title and interest in and to all copyrights
registered in the United States Copyright Office or anywhere else in the world
and also including the copyrights referred to in the Security Agreement, and all
applications for registration thereof, whether pending or in preparation, all
copyright licenses, including each copyright license referred to in the Security
Agreement, the right to sue for past, present and future infringements of any
thereof, all rights corresponding thereto throughout the world, all extensions
and renewals of any thereof and all Proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and Proceeds of suit.

“Deposit Accounts” has the meaning provided in the U.C.C. and, in any event,
includes, without limitation, any demand, time, savings, passbook or like
account maintained with a depositary institution, including those Deposit
Accounts set forth in Security Agreement.

“Documents” has the meaning provided in the U.C.C.

“Equipment” has the meaning provided in the U.C.C. and, in any event, includes,
without limitation, all equipment in all of its forms of Surebeam, wherever
located, including all parts thereof and all accessions, additions, attachments,
improvements, substitutions and replacements thereto and therefor and all
accessories related thereto.

“Fixtures” has the meaning provided in the U.C.C., and in any event, includes,
without limitation, with respect to Surebeam, regardless of where located, any
of the fixtures, systems, machinery, apparatus, equipment or fittings of any
kind or nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof, now or hereafter attached or affixed to
or constituting a part of, or located in or upon, real property wherever
located, including sign, escalator, elevator, any heating, electrical,
mechanical, lighting, lifting, plumbing, ventilating, air-conditioning or air
cooling, refrigerating, food preparation, incinerating or power, loading or
unloading, boilers, communication, switchboard, tank, pump, filter, sprinkler or
other fire prevention or extinguishing fixture, system, machinery, apparatus or
equipment, and any engine, motor, dynamo, machinery, pipe, pump, tank, conduit
or duct constituting a part of any of the foregoing, together with all
extensions, improvements, betterments, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be.

“General Intangibles” has the meaning provided in the U.C.C. and, in any event,
includes, without limitation, with respect to Surebeam, all Contracts,
agreements, Instruments and indentures in any form, and portions thereof, to
which Surebeam is a party or under which Surebeam has any right, title or
interest or to which Surebeam or any property of Surebeam is subject, as the
same may from time to time be amended, supplemented or otherwise modified,
including, without limitation, (i) all rights of Surebeam to receive moneys due
and to become due to it thereunder or in connection therewith, (ii) all rights
of Surebeam to damages arising thereunder and (iii) all rights of Surebeam to
perform and to exercise all remedies thereunder.

“Goods” has the meaning provided in the U.C.C.

 

16

--------------------------------------------------------------------------------


 

“Instrument” has the meaning provided in the U.C.C.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark-Collateral and the Trade Secrets Collateral.

“Inventory” has the meaning provided in the U.C.C. and, in any event, includes,
without limitation, all inventory in all of its forms of Surebeam, wherever
located, including

                (i)            all raw materials and work in process therefor,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof,

                (ii)           all goods in which Surebeam has an interest in
mass or a joint or other interest or right of any kind (including goods in which
Surebeam has an interest or right as consignee), and

                (iii)          all goods which are returned to or repossessed by
Surebeam, and all accessions thereto, products thereof and documents therefor.

“Investment Property” has the meaning provided in the U.C.C.

“Letter of Credit Right” means any right of Surebeam to payment or performance
under a letter of credit (as such term in defined in Article 5 of the U.C.C.),
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.

“Patent Collateral” means:

(a)           all letters patent and applications for letters patent throughout
the world, including all patent applications in preparation for filing anywhere
in the world and including each patent and patent application referred to in
Item A of Schedule II attached hereto;

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

(c)           all patent licenses, including each patent license referred to in
Item B of Schedule II attached hereto; and

(d)           all Proceeds of, and rights associated with, the foregoing
(including license royalties and Proceeds of infringement suits), the right to
sue third parties for past, present or future infringements of any patent or
patent application, including any patent or patent application referred to in
the Security Agreement, and for breach or enforcement of any patent license,
including any patent license referred to in the Security Agreement, and all
rights corresponding thereto throughout the world.

“Payment Intangibles” has the meaning provided in the U.C.C.

“Promissory Notes” has the meaning provided in the U.C.C.

 

17

--------------------------------------------------------------------------------


 

“Proceeds” has the meaning provided in the U.C.C., and shall include, in any
event, with respect to Surebeam, any and all currently owned or after-acquired
(a) Receivables, Chattel Paper, Instruments, Investment Property, cash or other
forms of money, currency or funds or other property of any nature, type or land
whatsoever payable to or renewable by Surebeam from time to time in respect of
the Collateral, including upon the sale, lease, license, exchange or other
disposition of any Collateral, (b) proceeds of any insurance, indemnity,
warranty or guaranty payable to Surebeam from time to time with respect to any
of the Collateral, including by reason of the loss, nonconformity or
interference with the use of, defects or infringement of rights in, or damage
to, any of the Collateral, (c) payments (in any form whatsoever) made or due and
payable to Surebeam from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority), (d) claims of Surebeam against third parties arising
out of the loss, nonconformity, interference with the use of, defects or
infringements of rights in, or damage to, any of the Collateral, including any
claim (i) for past, present or future infringement of any patent or patent
license, copyright or copyright license or (ii) for past, present or future
infringement or dilution of any Trademark or Trademark license or for injury to
the goodwill associated with any Trademark, Trademark registration or Trademark
licensed under any Trademark license, (e) certificates, dividends, cash,
Instruments or other forms of money, currency or funds and other Property
received or distributed in respect of or in exchange for any Investment
Property, (f) cash or other forms of money, currency or funds and other proceeds
received under and in respect of any letter of credit or other support
obligation, (g) rights arising out of any of the Collateral, and (h) other
property of any nature, type or kind whatsoever from time to time paid or
payable under or in connection with, collected on, or distributed on account of,
any of the Collateral.

“Receivables” means “accounts” (as such term is defined in the U.C.C.),
including but not limited to rights to payments for goods sold or leased or
services rendered, whether now existing or hereafter arising, including, without
limitation, rights evidenced by an account, note, Contract, security agreement,
Chattel Paper, or other evidence of indebtedness or security, together with (a)
all security pledged, assigned, hypothecated or granted to or held by Surebeam
to secure the foregoing, (b) all of Surebeam’s right, title and interest in and
to any goods, the sale of which gave rise thereto, (c) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (d) all
powers of attorney for the execution of any evidence of indebtedness or security
or other writing in connection therewith, (e) all books, records, ledger cards,
and invoices relating thereto, (f) all evidences of the filing of financing
statements and other statements and the registration of other Instruments in
connection therewith and amendments thereto, notices to other creditors or
secured parties, and certificates from filing or other registration officers,
(g) all credit information, reports and memoranda relating thereto and (h) all
other writings related in any way to the foregoing.

“Securities Account” has the meaning provided in the U.C.C., including without
limitation those Securities Accounts listed in the Security Agreement.

“Supporting Obligations” has the meaning provided in the U.C.C.

 

18

--------------------------------------------------------------------------------


 

“Trademark Collateral” means:

(a)           all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos, other source of business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and General Intangibles of a like nature (all of the foregoing
items in this clause a being collectively called a “Trademark”), now existing
anywhere in the world or hereafter adopted or acquired, whether currently in use
or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in the
Security Agreement;

(b)           all Trademark licenses, including each Trademark license referred
to in the Security Agreement attached hereto;

(c)           all reissues, extensions or renewals of any of the items described
in clauses (a) and (b);

(d)           all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and

(e)           all Proceeds of, and rights associated with, the foregoing,
including any claim by Surebeam against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license, including any Trademark, Trademark registration or Trademark
license referred to in the Security Agreement attached hereto, or for any injury
to the goodwill associated with the use of any such Trademark or for breach or
enforcement of any Trademark license.

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
Surebeam (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or referring
in any way to such Trade Secret, all Trade Secret licenses, including each Trade
Secret license referred to in the Security Agreement, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of California; provided, however, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Secured Party’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of California, the term “U.C.C.” shall mean the Uniform Commercial Code
(including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SCHEDULE OF REIMBURSABLE COSTS RELATED TO PRESERVATION OF COLLATERAL

 

Amount

 

Description

$80,638.53

 

Payment to Imperial AI Credit Corporation which is the company that financed
payment of SureBeam’s insurance policies through August of 2004 for the January
5, 2004, installment.

$42,476.50

 

Payment to SureBeam Brasil Ltda. for security and protection of the Brazil
facility which requires 24 hour surveillance and armed guards.

$1,995.80

 

Payment for records preservation.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

SCHEDULE OF DERIVATIVE ACTIONS AND CLASS ACTION LITIGATIONS

SUREBEAM CORPORATION

 

COMPLAINTS

 

 

 

 

 

 

 

 

 

 

 

Date Filed

 

Case No.

 

Plaintiff(s)

 

Defendants

UNITED STATES DISTRICT COURT CASES — CALIFORNIA

8/27/03

 

03-CV-1721JM

 

Weiss

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

8/28/03

 

03-CV-1734H

 

Curran

 

SureBeam Corporation, Lawrence A. Oberkfell, John C. Arme, Kevin K. Claudio and
David A. Rane

 

 

 

 

 

 

 

8/29/03

 

03-CV-1747J

 

Joo

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/3/03

 

03-CV-1763J

 

Aronson

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/3/03

 

03-CV-1768j

 

Busbice

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/4/03

 

03-CV-1773JM

 

Vallario

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/4/03

 

03-CV-1774J

 

Berger .

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Bane [sic]

 

 

 

 

 

 

 

9/5/03

 

03-1779JM

 

Chase

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/8/03

 

03-CV-1791H

 

Janette

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/12/03

 

03-CV-1832K

 

Strachan

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/15/03

 

03-CV-1863L

 

Lemon

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

21

--------------------------------------------------------------------------------


 

SUREBEAM CORPORATION

 

COMPLAINTS

 

 

Date Filed

 

Case No.

 

Plaintiff(s)

 

Defendants

9/17/03

 

03-CV-1877 JAH

 

Yerre

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

9/17/03

 

03-CV-1876 K

 

Sage

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

10/3/

 

03 03-CV-1967 IEG

 

Taylor

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

10/22/03

 

03-CV-2099 JH

 

Scarsdale Fabrics, Inc

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

 

 

 

 

 

 

10/23/03

 

03-CV-2105 JFS

 

W Morrow

 

SureBeam Corporation; The Titan Corporation; Merrill Lynch, Pierce, Fenner &
Smith, Inc.; Credit Suisse First Boston Corporation

 

 

 

 

 

 

 

10/23/03

 

03-CV-2106H(NLS)

 

Hom

 

SureBeam Corporation, Lawrence A. Oberkfell and David A. Rane

 

22

--------------------------------------------------------------------------------


 

SUREBEAM CORPORATION

 

COMPLAINTS

 

Date Filed

 

Case No.

 

Plaintiff(s)

 

Defendants

11/12/03

 

03-CV-02223JH(POR)

 

Harris (Derivative Case)

 

Robert O. Aders, John C. Arme, William C. Hale, Michael J. Licata, Lawrence A.
Oberkfell and David A. Rane

 

 

 

 

 

 

 

11/20/03

 

03-CV-02294BTM(POR)

 

Ruckstuhl  (Derivative Case)

 

Lawrence A. Oberkfell, David A. Rane, John C. Rane, Michael J. Licata, William
C. Hale, Robert O. Aders, Susan Golding, Gene W. Ray, Donald Segal, Dennis G.
Olson, Gary Loda, Jr. Thomas Allen, Kevin K. Claudio and DOES 1-25, inclusive

 

 

 

 

 

 

 

12/24/03

 

03-CV-2572J

 

Reed  (Derivative Case

 

Lawrence A. Oberkfell, David A. Rane, John C. Rane, Michael J. Licata, William
C. Hale, Robert O. Aders, Susan Golding, Gene W. Ray, Donald Segal, Dennis G.
Olson, Gary Loda, Jr. Thomas Allen, Kevin K. Claudio and DOES 1-25, inclusive

 

 

 

 

 

 

 

SAN DIEGO SUPERIOR COURT CASES

 

9/04/03

 

GIC 817150

 

Haubein  (Derivative Case)

 

Lawrence A. Oberkfell, David A. Rane, John C. Arme, Michael J. Licata, William
C. Hale, James Roth, Robert O. Aders, Susan Golding, Gene W. Ray, Donald Segal,
Dennis G. Olson, Gary Loda, J. Thomas Allen, Kevin K. Claudio

 

 

 

 

 

 

 

9/11/03

 

GIC 817618

 

Zach  (Derivative Case)

 

Lawrence A. Oberkfell, David A. Rane, John C. Arme, Michael J. Licata, William
C. Hale, James Roth, Robert O. Aders, Susan Golding, Gene W. Ray, Donald Segal,
Dennis G. Olson, Gary Loda, J. Thomas Allen, Kevin K. Claudio

 

23

--------------------------------------------------------------------------------